Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: separation system in claims 1 and 16 understood to be a separator;mixed refrigerant compression system in claims 1 and 18 understood to be a mixed refrigerant cycle with a compressor;
separation device in claims 10 and 18, understood to be a separator,
cooling device in claims 2 and 3, understood to be a heat exchanger;
suction separation device in claim 2, understood to be a separator;
discharge separation device in claim 2, understood to be a separator;
interstage separation device in claim 3, understood to be a separator;


because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a second stage cooling device” which is considered indefinite as no first stage cooling device has been recited.  For the purpose of examination, this limitation is interpreted as a second cooling device distinct form the one in claim 2.
Claim 3 recites a series of limitations including that the compressor is a two-stage compressor but it is unclear how this relates to the inlet and outlets of the compressor and the other components of claim 2.  For the purpose of examination, the limitations of claim 3 are interpreted such that the discharge separation device is at the ultimate outlet of the compressor such that the compressor first stage feeds the interstage separator after the cooling device and the discharge separation device is after the second stage cooling device after the second stage of the compressor.

Claim 8 recites the terms “fresh stream” which is considered indefinite as it is unclear what qualifies in view of the art as a “fresh stream”.  Fresh is a relative term which has not been defined by the applicant.  The term “fresh” in claim 8 is a relative term which renders the claim indefinite. The term “8” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, because fresh stream is further limited by “containing propane” for the purpose of examination, any stream containing propane is considered a fresh stream.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US Patent No. 3626705), hereinafter referred to as Knapp and further in view of O’Brien (US Patent No. 6333445), hereinafter referred to as O’Brien and Ducote et al. (US PG Pub 20170010443), hereinafter referred to as Knapp.

With respect to claim 1, Knapp (Figure 1) teaches a system for separating olefinic hydrocarbon and hydrogen from effluent stream comprising (the system is for separating a stream which includes hydrogen, methane, ethane, propane and butane, Column 2, lines 34-40): 
a. a main heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed (feed stream 12 is ultimately passed as stream 21 into heat exchanger 22, which partially condenses the stream, column 2, lines 66-72); 
b. a separation system (phase separator 28, column 3, lines 4-5) configured to receive and separate the mixed phase effluent stream into a separated vapor stream including hydrogen, vapor stream 31 would be primarily hydrogen) and a separated liquid stream including an olefinic hydrocarbon (liquid stream is C3/C4, Column 2, line 71 as stream which passes through 29, Column 5, line 7); 
c. a split configured to receive and divide the separated vapor stream into a recycle gas stream and a net vapor stream (overhead stream 31 is then further separated into 36 and the stream which passes through 35, Column 3, line 15-34);
 d. a junction configured to receive a propane stream and the recycle gas stream so that a combined stream is formed (the recycle stream is the stream which passes through 35, where it is combined with stream 23, which includes propane that would be mixed into the gas via valve 35a, Column 3, lines 19-21, an thus 23 in part is a feed line, so the junction would be where the line passing through valve 35 meets line 23); e. said main heat exchanger configured to receive and warm the net vapor stream (net vapor stream from 36 is ultimately formed into 48, where it passes through all of the heat exchangers including 13 to provide heating to become an ambient stream, see Figure), the combined stream and the separated liquid stream to provide refrigeration in the main heat exchanger (the combine stream 23 is also used for heating in the heat exchanger, Column 3, lines 8-10)

Knapp does not teach explicitly that the effluent stream is from a dehydrogenation reactor. 

O’Brien teaches that a separation system for separation hydrogen from hydrocarbons can receive an effluent stream from a dehydrogenation process from a reactor (Column 1, lines 56-64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the effluent stream of Knapp based on the teaching of O’Brien to have been from a dehydrogenation reactor since it has been shown that combining prior art elements to yield predictable results whereby one having ordinary skill in the would recognize that the system of Knapp could be used to provide the predictable result of separating the components of a dehydrogenation reactor as they are similar in composition to the stream separated in Knapp.

Knapp does not teach that the refrigerant system is a mixed refrigerant compression system configured to provide refrigeration in the main heat exchanger.  

Ducote teaches (Figure 4) a mixed refrigeration compression system to provide heat exchange to a separation system heat exchanger (Paragraphs 29/34).  As seen in the other figure so Ducote (see Figure 7 for example) the heat exchange system provides heat exchange to the entire thermal distribution of the separation system.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Ducote to have instead of using multiple heat exchange systems as in Knapp to have used a mixed refrigeration compression system as in Ducote (using the entirety of the components shown in Figure 4) in place of the multiple heat exchange cycles of Knapp since it has been shown that a simple substitution of one known element for another to yield predictable results is obvious whereby using a singular heat exchange system to provide all the heat exchange would allow for a more efficient and economical system by not having to have multiple independent cycles for the system and reduce the overall systems needed.

With respect to claim 2, Knapp as modified teaches wherein the main heat exchanger includes a primary refrigeration passage (where the stream that replaces stream 15 of Knapp based on the modification of Ducote would pass through) the mixed refrigerant compression system includes: i) a suction separation device configured to receive a mixed phase refrigerant stream from the primary refrigeration passage of the main heat exchanger (suction drum 700 of Ducote which receives refrigerant from the heat exchanger, paragraph 70); ii) a compressor having an inlet in fluid communication with the suction separation device (compressor 701, which receives refrigerant 655 from 600, paragraph 65 of Ducote); iii) a cooling device having an inlet in fluid communication with an outlet of the compressor (cooler 710c, labeled in figure 2, and seen in figure 4 of Ducote); iv) a discharge separation device having an inlet in fluid communication with an outlet of the cooling device (interstage separation drum 800, paragraph 73 of Ducote) and a vapor outlet in fluid communication with the primary refrigeration passage of the main heat exchanger (the stream passing out as 855, paragraph 73, which ultimately enters the heat exchanger via 975 of Ducote and leaves via 610 which is the stream passing through the primary refrigeration passage).  As the entirety of the mixed refrigeration system of Figure 4 of Ducote is applied to Knapp in figure 1 based on the modification, the components above would be present in the modified system of Knapp.

With respect to claim 3, Knapp as modified teaches further comprising a second stage cooling device (730c as shown in Ducote) and wherein the compressor is a two-stage compressor including a first stage having an inlet in fluid communication with an outlet of the suction separation device (701 of Ducote) and an outlet in fluid communication with the cooling device (the outlet of 701 passes to the cooling device), an interstage separation device having an inlet in fluid communication with an outlet of the cooling device (800 based on Ducote) , the compressor also including a second stage having an inlet in fluid communication with the interstage separation device (855 passes from 800 to 702 based on Ducote) and an outlet in fluid communication with the second stage cooling device (the outlet of 702 as 7230 passes to 730c).    As the entirety of the mixed refrigeration system of Figure 4 of Ducote is applied to Knapp in figure 1 based on the modification, the components above would be present in the modified system of Knapp.

With respect to claim 4, Knapp as modified teaches wherein the discharge separation device includes a liquid outlet (outlet 880 of 800 from Knapp) and further comprising a junction (900 of Ducote), said junction configured to receive and combine discharge vapor from the discharge separation device vapor outlet and discharge liquid from the discharge separation device liquid outlet (in 900 of Ducote the discharge vapor 855 is combined after compression with 880) and said junction having a junction outlet in fluid communication with the primary refrigeration passage of the main heat exchanger (outlet of 900 of Ducote ultimately passes to the primary refrigeration passage of Knapp).  As the entirety of the mixed refrigeration system of Ducote of Figure 4 is applied to Knapp in figure 1 based on the modification, the components above would be present in the modified system of Knapp.

With respect to claim 5, Knapp as modified teaches claim 2 wherein the discharge separation device includes a liquid outlet in fluid communication with the primary refrigeration passage of the main heat exchanger (the liquid outlet 880 of 800 of Ducote, which mixes with other refrigerant and thus would in part be sent to the primary refrigeration passage).

With respect to claim 6, Knapp as modified teaches a mixed refrigerant cooling passage configured to receive refrigerant from the vapor outlet of the discharge separation device (stream 955 would include some of this Vapor in Ducote as applied to Knapp).

Knapp as modified does not teach where the vapor refrigerant is condensed in the heat exchanger and further comprising a first expansion device configured to receive and expand condensed mixed refrigerant from the mixed refrigerant cooling passage and to direct expanded mixed refrigerant to the primary refrigeration passage.  

Ducote teaches Figure 7 that the refrigerant vapor is condensed (955 is condensed in the main heat exchanger 275 is a liquid stream formed of vapor 955), and then the liquid stream is expanded (part of the condensed stream 275 is expanded at 330E and then as streams 355 and 375 passed into the main refrigeration passage where it is used to cool the heat exchanger).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ducote to have when using the mixed refrigeration system of Knapp to have used a system as in Figure 7 of Ducote where the vapor stream from the compression system is cooled, and a liquid portion of that is expanded before passing into the main refrigeration passage of the heat exchanger system (which would include the primary passage of the first heat exchanger of Knapp) since it have been shown that combining prior art elements to yield predictable results is obvious whereby providing the vapor stream to the heat exchangers of Knapp in this way before separating, expanding and then recombining the streams would have been obvious since it has been shown that combining prior art elements to yield predictable results would be obvious whereby using the system of Ducote for the heat exchangers of Knapp (which in Knapp would result in the three parts 200/300/400 of Ducote being used for the three heat exchangers, 13, 22, 32 to define where the inlets and outlets feeding to those separators as modified would be at the inlets outlets of the heat exchangers respectively) would allow for the predictable result of the different components of the mixed refrigeration system to be utilized primarily where they are most thermodynamically efficient.

With respect to claim 7, Knapp as modified does not teach wherein the mixed refrigerant compression system includes a mixed refrigerant primarily made up of methane, ethylene and propane. 
Ducote teaches that the refrigerant may include two or more of a combination of methane, ethylene, and propane as well as other components.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using a mixed refrigerant in Knapp to have based on the teaching of Ducote for the mixed refrigerant to have been made of methane, ethylene, and propane since it has been shown to choose from a finite number of predictable solutions with a reasonable expectation of success is obvious  whereby as those are all known possible components of a mixed refrigerant system, one having ordinary skill in the art would recognize that combination of refrigerants includes known possible components of a suitable refrigerant system for use in a cryogenic refrigeration system and would thus have a reasonable expectation to provide the necessary refrigeration in Knapp as modified.

With respect to claim 8, Knapp as modified teaches wherein the main heat exchanger includes a warm end that receives the effluent stream (top of 22 where 21 enters) and a cold end from which the mixed phase effluent stream exits the main heat exchanger (bottom of 22 where 27 leaves), the system further comprising a propane feed expansion device configured to receive and expand a fresh stream containing propane so that an expanded fresh stream is produced (35 is the expander to produce the expanded stream containing propane), said main heat exchanger also configured to receive and warm the expanded fresh stream in the warm end so as to provide cooling for the effluent stream (the expanded stream is part of 23 when it enters 22 for heating, which includes the stream passing into the warm end).  

With respect to claim 9, Knapp as modified teaches wherein the main heat exchanger includes a warm end that receives the effluent stream (top of 22 where 21 enters) and a cold end from which the mixed phase effluent stream exits the main heat exchanger (bottom of 22 where 27 leaves), said main heat exchanger configured to receive and warm the combined stream in the warm end so as to provide cooling for the effluent stream (the combined stream enters 22 for cooling as shown in claim 1 as stream 23 which includes entering the warm end).

With respect to claim 10, Knapp as modified teaches wherein the separation system includes a single separation device (the separation system as claimed includes only separator 28).

With respect to claim 11, Knapp as modified teaches wherein the junction is external to the main heat exchanger (the junction is not in the heat exchanger 22 as seen in the figure of Knapp).

With respect to claim 16, Knapp teaches a system for separating an olefinic hydrocarbon and hydrogen in an effluent fluid comprising (the system is for separating a stream which includes hydrogen, methane, ethane, propane and butane, Column 2, lines 34-40):
a. a main heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed (feed stream 12 is ultimately passed as stream 21 into heat exchanger 22, which partially condenses the stream, column 2, lines 66-72); 
b. a separation system (phase separator 28, column 3, lines 4-5) configured to receive and separate the mixed phase effluent stream into a separated vapor stream including hydrogen, (vapor stream 31 would be primarily hydrogen) and a separated liquid stream including an olefinic hydrocarbon (liquid stream is C3/C4, Column 2, line 71 as stream which passes through 29, Column 5, line 7); 
c. a split configured to receive and divide the separated vapor stream into a recycle gas stream and a net vapor stream (overhead stream 31 is then further separated into 36 and the stream which passes through 35, Column 3, line 15-34);
d. a junction configured to receive a propane stream and the recycle gas stream so that a combined stream is formed (the recycle stream is the stream which passes through 35, where it is combined with stream 23, which includes propane that would be mixed into the gas via valve 35a, Column 3, lines 19-21, an thus 23 in part is a feed line, so the junction would be where the line passing through valve 35 meets line 23);
e. said main heat exchanger configured to receive and warm the net vapor stream, the combined stream and the separated liquid stream to provide refrigeration in the main heat exchanger (the combined stream is used for heating, Column 3, lines 8-10, which includes the liquid stream in part as part of 23, and heating is also provided by the net vapor stream, as stream 48 which is a continuation of the net vapor, which as seen in the figure forms and ambient, as well as propane refrigerant cycle stream 15).

Knapp does not teach explicitly that the effluent stream is from a dehydrogenation reactor. 

O’Brien teaches that a separation system for separation hydrogen from hydrocarbons can receive an effluent stream from a dehydrogenation process from a reactor (Column 1, lines 56-64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the effluent stream of Knapp based on the teaching of O’Brien to have been from a dehydrogenation reactor since it has been shown that combining prior art elements to yield predictable results whereby one having ordinary skill in the would recognize that the system of Knapp could be used to provide the predictable result of separating the components of a dehydrogenation reactor as they are similar in composition to the stream separated in Knapp.

Knapp does not teach a refrigerant compression system configured to provide refrigeration in the main heat exchanger.  
Ducote teaches (Figure 4) a mixed refrigeration compression system to provide heat exchange to a separation system heat exchanger (Paragraphs 29/34).  As seen in the other figure so Ducote (see Figure 7 for example) the heat exchange system provides heat exchange to the entire thermal distribution of the separation system.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Ducote to have instead of using multiple heat exchange systems as in Knapp to have used a mixed refrigeration compression system as in Ducote (using the entirety of the components shown in Figure 4) in place of the multiple heat exchange cycles of Knapp since it has been shown that a simple substitution of one known element for another to yield predictable results is obvious whereby using a singular heat exchange system to provide all the heat exchange would allow for a more efficient and economical system by not having to have multiple independent cycles for the system and reduce the overall systems needed.

With respect to claim 17, Knapp as modified teaches wherein the separation system includes a single separation device (the separation system as claimed includes only separator 28).

With respect to claim 18, Knapp (Figure 1) teaches a system for separating olefinic hydrocarbon and hydrogen from effluent stream comprising (the system is for separating a stream which includes hydrogen, methane, ethane, propane and butane, Column 2, lines 34-40): 
a. a main heat exchanger configured to receive and partially condense the effluent fluid stream so that a mixed phase effluent stream is formed (feed stream 12 is ultimately passed as stream 21 into heat exchanger 22, which partially condenses the stream, column 2, lines 66-72); 
b. a separation device (phase separator 28, column 3, lines 4-5) having a vapor outlet (vapor stream 31) and a liquid outlet (liquid stream via 29) and configured to receive and separated the mixed phase effluent into a vapor stream including hydrogen, (vapor stream 31 would be primarily hydrogen) and a liquid stream including an olefinic hydrocarbon (liquid stream is C3/C4, Column 2, line 71 as stream which passes through 29, Column 5, line 7), where the vapor stream exits the separation device through the vapor outlet and the liquid stream exits the separation device through the liquid outlet (this is where the streams leave as seen in the figure);
 c. said main heat exchanger having a vapor passage in fluid communication with the vapor outlet of the separation device (stream 31 eventually reenters the heat exchanger as part of the pure hydrogen stream, which is where the passage would be) and a liquid passage in fluid communication with the liquid outlet of the separation device (bottom stream via 29 combines with 23 and enters the heat exchanger, which is where the passage would be), wherein the vapor passage is configured to receive and warm at least a portion of the vapor stream to provide refrigeration in the main heat exchanger and the liquid passage is configured to receive and warm at least a portion of the liquid stream to provide refrigeration in the heat exchanger (both streams are used to provide refrigeration Column 3, lines 8-10 and hydrogen is ultimately ambient as seen in figure so would heat in 22).

Knapp does not teach explicitly that the effluent stream is from a dehydrogenation reactor. 

O’Brien teaches that a separation system for separation hydrogen from hydrocarbons can receive an effluent stream from a dehydrogenation process from a reactor (Column 1, lines 56-64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the effluent stream of Knapp based on the teaching of O’Brien to have been from a dehydrogenation reactor since it has been shown that combining prior art elements to yield predictable results whereby one having ordinary skill in the would recognize that the system of Knapp could be used to provide the predictable result of separating the components of a dehydrogenation reactor as they are similar in composition to the stream separated in Knapp.

Knapp does not teach that the refrigerant system is a mixed refrigerant compression system configured to provide refrigeration in the main heat exchanger.  

Ducote teaches (Figure 4) a mixed refrigeration compression system to provide heat exchange to a separation system heat exchanger (Paragraphs 29/34).  As seen in the other figure so Ducote (see Figure 7 for example) the heat exchange system provides heat exchange to the entire thermal distribution of the separation system.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Ducote to have instead of using multiple heat exchange systems as in Knapp to have used a mixed refrigeration compression system as in Ducote (using the entirety of the components shown in Figure 4) in place of the multiple heat exchange cycles of Knapp since it has been shown that a simple substitution of one known element for another to yield predictable results is obvious whereby using a singular heat exchange system to provide all the heat exchange would allow for a more efficient and economical system by not having to have multiple independent cycles for the system and reduce the overall systems needed.

With respect to claim 19, Knapp as modified teaches 18 wherein the main heat exchanger includes a warm end that receives the effluent stream (top of 22 where the stream 21 enters) and a cold end from which the mixed phase effluent stream exits the main heat exchanger (bottom of 22 where 27 leaves), said main heat exchanger configured to receive at least a portion of the vapor stream through the warm end of the heat exchanger for warming (the vapor stream 48 ultimately passes through the warm end as it passes through the heat exchanger).  

With respect to claim 20, Knapp as modified does not teach wherein the mixed refrigerant is primarily made up of methane, ethylene and propane.  

Ducote teaches that the refrigerant may include two or more of a combination of methane, ethylene, and propane as well as other components.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using a mixed refrigerant in Knapp to have based on the teaching of Ducote for the mixed refrigerant to have been made of methane, ethylene, and propane since it has been shown to choose from a finite number of predictable solutions with a reasonable expectation of success is obvious  whereby as those are all known possible components of a mixed refrigerant system, one having ordinary skill in the art would recognize that combination of refrigerants includes known possible components of a suitable refrigerant system for use in a cryogenic refrigeration system and would thus have a reasonable expectation to provide the necessary refrigeration in Knapp as modified.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp and further in view of O’Brien.

With respect to claim 12, Knapp (Figure 1) teaches a method for separating olefinic hydrocarbon and hydrogen in an effluent fluid stream (the system is for separating a stream which includes hydrogen, methane, ethane, propane and butane, Column 2, lines 34-40) comprising the steps of: 
a. partially condensing the effluent fluid stream so that a mixed phase effluent stream is formed (feed stream 12 is ultimately passed as stream 21 into heat exchanger 22, which partially condenses the stream, column 2, lines 66-72); 
b. separating the mixed phase effluent stream into a separated vapor stream containing hydrogen and a separated liquid stream containing an olefin product (phase separator 28, column 3, lines 4-5 separates the stream into a vapor 31 which would be primarily hydrogen and a liquid stream of C3/C4, Column 2, line 71, Column 5, line 7), 
c. dividing the separated vapor stream into a recycle gas stream and a net vapor stream (overhead stream 31 is then further separated into 36 and the stream which passes through 35, Column 3, line 15-34);
d. combining the recycle gas stream with a propane stream to form a combined stream (the recycle stream is the stream which passes through 35, where it is combined with stream 23, which includes propane that would be mixed into the gas via valve 35a, Column 3, lines 19-21, an thus 23 in part is a feed line, so the junction would be where the line passing through valve 35 meets line 23); 
e. warming the net vapor stream, the combined stream, the separated liquid stream and a refrigerant stream to provide refrigeration for partially condensing the effluent fluid stream (the combined stream is used for heating, Column 3, lines 8-10, which includes the liquid stream in part as part of 23, and heating is also provided by the net vapor stream, as stream 48 which is a continuation of the net vapor, which as seen in the figure forms and ambient, as well as propane refrigerant cycle stream 15).  

Knapp does not teach effluent fluid stream from a dehydrogenation reactor.


O’Brien teaches that a separation system for separation hydrogen from hydrocarbons can receive an effluent stream from a dehydrogenation process from a reactor (Column 1, lines 56-64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the effluent stream of Knapp based on the teaching of O’Brien to have been from a dehydrogenation reactor since it has been shown that combining prior art elements to yield predictable results whereby one having ordinary skill in the would recognize that the system of Knapp could be used to provide the predictable result of separating the components of a dehydrogenation reactor as they are similar in composition to the stream separated in Knapp.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp/O’Brien and further in of Ducote.

With respect to claim 13, Knapp as modified does not teach wherein the refrigerant stream used in step e. includes a mixed refrigerant.  

Ducote teaches (Figure 4) a mixed refrigeration compression system to provide heat exchange to a separation system heat exchanger (Paragraphs 29/34).  As seen in the other figure so Ducote (see Figure 7 for example) the heat exchange system provides heat exchange to the entire thermal distribution of the separation system.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Ducote to have instead of using multiple heat exchange systems as in Knapp to have used a mixed refrigeration compression system as in Ducote (using the entirety of the components shown in Figure 4) in place of the multiple heat exchange cycles of Knapp since it has been shown that a simple substitution of one known element for another to yield predictable results is obvious whereby using a singular heat exchange system to provide all the heat exchange would allow for a more efficient and economical system by not having to have multiple independent cycles for the system and reduce the overall systems needed.

With respect to claim 14, Knapp as modified teaches wherein the step of partially condensing the effluent fluid stream is accomplished using both the mixed refrigerant and a stream containing propane and a portion of the separated vapor stream (the mixed refrigerant would be used in the heat exchanger as well as the net vapor stream and the combined stream which contains propane as shown in the rejection of claim 12).

With respect to claim 15, Knapp as modified does not teach wherein the mixed refrigerant is primarily made up of methane, ethylene and propane.  

Ducote teaches that the refrigerant may include two or more of a combination of methane, ethylene, and propane as well as other components.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using a mixed refrigerant in Knapp to have based on the teaching of Ducote for the mixed refrigerant to have been made of methane, ethylene, and propane since it has been shown to choose from a finite number of predictable solutions with a reasonable expectation of success is obvious  whereby as those are all known possible components of a mixed refrigerant system, one having ordinary skill in the art would recognize that combination of refrigerants includes known possible components of a suitable refrigerant system for use in a cryogenic refrigeration system and would thus have a reasonable expectation to provide the necessary refrigeration in Knapp as modified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763